


110 HR 2284 : To amend the Small Business Act to expand

U.S. House of Representatives
2007-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 2284
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 21, 2007
			Received; read twice and referred to the Committee on
			 Small Business and Entrepreneurship
		
		AN ACT
		To amend the Small Business Act to expand
		  and improve the assistance provided by Small Business Development Centers to
		  Indian tribe members, Alaska Natives, and Native Hawaiians.
	
	
		1.Findings and
			 purposes
			(a)FindingsCongress
			 finds the following:
				(1)The rate for
			 American Indians and Alaskan Natives living below 50 percent the poverty level
			 is 11.2 percent, nearly double the rate of the general population.
				(2)The unemployment
			 rate for American Indians and Alaskan Natives 16 years and over is 13.6
			 percent, nearly double the rate of the general population.
				(3)Indian tribe
			 members and Alaska Natives own more than 201,000 businesses and generate more
			 than $26,000,000,000 in revenues. The construction industry accounted for 16
			 percent of these businesses and 22.5 percent of their total receipts. The next
			 largest was the service industry (13.2 percent and 3.4 percent, respectively).
			 The third largest was the health care and social assistance industry (12.1
			 percent and 4.6 percent, respectively).
				(4)The Small Business
			 Development Center program is cost effective. Clients receiving long-term
			 counseling under the program in 2005 generated additional tax revenues of
			 $248,000,000, nearly 2.8 times the cost of the program to the Federal
			 Government.
				(5)Using the existing
			 infrastructure of the Small Business Development Center program, small
			 businesses owned by Indian tribe members, Alaska Natives, and Native Hawaiians
			 receiving services under the program will have a higher survival rate than the
			 average small business not receiving such services.
				(6)Business
			 counseling and technical assistance is critical on Indian lands where similar
			 services are scarce and expensive.
				(7)Increased
			 assistance through counseling under the Small Business Development Center
			 program has been shown to reduce the default rate associated with lending
			 programs of the Small Business Administration.
				(b)PurposesThe
			 purposes of this Act are as follows:
				(1)To stimulate
			 economies on Indian lands.
				(2)To foster economic
			 development on Indian lands.
				(3)To assist in the
			 creation of new small businesses owned by Indian tribe members, Alaska Natives,
			 and Native Hawaiians and expand existing ones.
				(4)To provide
			 management, technical, and research assistance to small businesses owned by
			 Indian tribe members, Alaska Natives, and Native Hawaiians.
				(5)To seek the advice
			 of local Tribal Councils on where small business development assistance is most
			 needed.
				(6)To ensure that
			 Indian tribe members, Alaska Natives, and Native Hawaiians have full access to
			 existing business counseling and technical assistance available through the
			 Small Business Development Center program.
				2.Small Business
			 Development Center assistance to Indian tribe members, Alaska Natives, and
			 Native Hawaiians
			(a)In
			 generalSection 21(a) of the Small
			 Business Act (15 U.S.C. 648(a)) is amended by
			 adding at the end the following:
				
					(8)Additional grant
				to assist Indian tribe members, Alaska Natives, and Native Hawaiians
						(A)In
				generalAny applicant in an eligible State that is funded by the
				Administration as a Small Business Development Center may apply for an
				additional grant to be used solely to provide services described in subsection
				(c)(3) to assist with outreach, development, and enhancement on Indian lands of
				small business startups and expansions owned by Indian tribe members, Alaska
				Natives, and Native Hawaiians.
						(B)Eligible
				StatesFor purposes of subparagraph (A), an eligible State is a
				State that has a combined population of Indian tribe members, Alaska Natives,
				and Native Hawaiians that comprises at least 1 percent of the State’s total
				population, as shown by the latest available census.
						(C)Grant
				applicationsAn applicant for a grant under subparagraph (A)
				shall submit to the Administration an application that is in such form as the
				Administration may require. The application shall include information regarding
				the applicant’s goals and objectives for the services to be provided using the
				grant, including—
							(i)the
				capability of the applicant to provide training and services to a
				representative number of Indian tribe members, Alaska Natives, and Native
				Hawaiians;
							(ii)the location of
				the Small Business Development Center site proposed by the applicant;
							(iii)the required
				amount of grant funding needed by the applicant to implement the program;
				and
							(iv)the extent to
				which the applicant has consulted with local Tribal Councils.
							(D)Applicability of
				grant requirementsAn applicant for a grant under subparagraph
				(A) shall comply with all of the requirements of this section, except that the
				matching funds requirements under paragraph (4)(A) shall not apply.
						(E)Maximum amount
				of grantsNo applicant may receive more than $300,000 in grants
				under this paragraph for one fiscal year.
						(F)RegulationsAfter
				providing notice and an opportunity for comment and after consulting with the
				Association recognized by the Administration pursuant to paragraph (3)(A) (but
				not later than 180 days after the date of enactment of this paragraph), the
				Administration shall issue final regulations to carry out this paragraph,
				including regulations that establish—
							(i)standards relating
				to educational, technical, and support services to be provided by Small
				Business Development Centers receiving assistance under this paragraph;
				and
							(ii)standards
				relating to any work plan that the Administration may require a Small Business
				Development Center receiving assistance under this paragraph to develop.
							(G)DefinitionsIn
				this section, the following definitions apply:
							(i)Indian
				landsThe term Indian lands has the meaning given
				the term Indian country in
				section
				1151 of title 18, United States Code, the meaning given the
				term Indian reservation in section 151.2 of title 25, Code of
				Federal Regulations (as in effect on the date of enactment of this paragraph),
				and the meaning given the term reservation in section 4 of the
				Indian Child Welfare Act of 1978 (25 U.S.C. 1903).
							(ii)Indian
				tribeThe term Indian tribe means any band, nation,
				or organized group or community of Indians located in the contiguous United
				States, and the Metlakatla Indian Community, whose members are recognized as
				eligible for the services provided to Indians by the Secretary of the Interior
				because of their status as Indians.
							(iii)Indian tribe
				memberThe term Indian tribe member means a member
				of an Indian tribe (other than a Alaska Native).
							(iv)Alaska
				NativeThe term Alaska Native has the meaning given
				the term Native in section 3(b) of the Alaska Native Claims
				Settlement Act (43
				U.S.C. 1602(b)).
							(v)Native
				HawaiianThe term
				Native Hawaiian means any individual who is—
								(I)a citizen of the
				United States; and
								(II)a descendant of
				the aboriginal people, who prior to 1778, occupied and exercised sovereignty in
				the area that now constitutes the State of Hawaii.
								(vi)Tribal
				organizationThe term
				tribal organization has the meaning given that term in section
				4(l) of the Indian Self-Determination and Education Assistance Act (25 U.S.C.
				450b(l)).
							(H)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this paragraph $7,000,000 for each of fiscal years 2008 through
				2010.
						(I)Funding
				limitations
							(i)Nonapplicability
				of certain limitationsFunding under this paragraph shall be in
				addition to the dollar program limitations specified in paragraph (4).
							(ii)Limitation on
				use of fundsThe Administration may carry out this paragraph only
				with amounts appropriated in advance specifically to carry out this
				paragraph.
							.
			3.State
			 consultation with tribal organizationsSection 21(c) of the
			 Small Business Act (15 U.S.C. 648(c)) is
			 amended by adding at the end the following:
			
				(9)Advice of local
				tribal organizationsA Small Business Development Center
				receiving a grant under this section shall request the advice of tribal
				organization on how best to provide assistance to Indian tribe members, Alaska
				Natives, and Native Hawaiians and where to locate satellite centers to provide
				such
				assistance.
				.
		
	
		
			Passed the House of
			 Representatives June 20, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
